Exhibit 10.2

 

As adopted by the Board of Directors on

July 28, 2015

 

[g121761lgi001.jpg]

 

NON-AFFILIATED DIRECTOR COMPENSATION PROGRAM

AND

STOCK OWNERSHIP GUIDELINES

 

 

Non-Affiliated Director

 

For purposes of this program, a “Non-Affiliated Director” is any director of the
Company that is not also an employee of the Company or any of its subsidiaries.

 

 

Cash Compensation

 

Annual Retainers

·            Board Member

$90,000

·            Chair of the Audit Committee

$40,000

·            Chair of the Compensation Committee

$40,000

·            Chair of the Nominating and Corporate Governance Committee

$30,000

·            Audit Committee Member (other than the Chair)

$11,000

·            Compensation Committee Member (other than the Chair)

$5,500

·            Nominating and Corporate Governance Committee Member (other than
the Chair)

$5,500

 

Special Assignment Fees

·                 Per day for special assignments required in connection with
board duties (including, without limitation, litigation-related matters, but
excluding days on which a director is required to travel to attend meetings)

$5,500

 

Payment Terms

·            All cash retainers will generally be paid in arrears in equal
quarterly installments no later than the 60th day following the last date of the
applicable quarter; provided, however, that in no event shall fees be paid later
than the date that is 2½ months following the last date of the Company’s fiscal
year for which the retainer relates.

 

·            Special Assignment Fees will generally be paid in arrears in equal
quarterly installments no later than the 60th day following the last date of the
applicable quarter; provided, however, that in no event shall fees be paid later
than the date that is 2½ months following the last date of the Company’s fiscal
year for which the retainer relates.

 

·            Fees will be prorated for partial years of service, with partial
months of service credited for full months.

 

 

1

--------------------------------------------------------------------------------


 

 

Restricted Stock Units

 

New Appointment/Election RSU Grant

·                                         Each newly elected or appointed
Non-Affiliated Director will receive a grant of RSUs with a grant date value of
$250,000 (the exact number of RSUs to be determined by dividing $250,000 by the
NASDAQ Official Closing Price of the Company’s stock on the date of grant) upon
initial election or appointment to the Board.  If a Non-Affiliated Director is
newly elected or appointed at any time other than at the Board meeting
immediately following the annual meeting of shareholders, then the $250,000
grant date value will be pro-rated by reference to the expected amount of time
from the date of such appointment or election until the Company’s next annual
meeting of stockholders.

 

Annual RSU Grant

·            Each Non-Affiliated Director will receive an annual grant of RSUs
with a grant date value of $250,000 (the exact number of RSUs to be determined
by dividing $250,000 by the NASDAQ Official Closing Price of the Company’s stock
on the date of grant) upon re-election to the Board.

 

Grant Date

·            RSU grants will be approved by the Board promptly following
election, appointment or re-election to the Board and will be made three
business days following the date of the Board’s approval of such grant.

 

Vesting

·            All RSUs will vest ratably on a quarterly basis over the one-year
period from the date of grant.

 

·            A director must be in continuous active service on each applicable
vesting date.

 

·            Vesting will accelerate on the date of a director’s cessation of
service due to death or Disability.

 

Change of Control

·            In the event that the director ceases to serve as a member of the
Board of Directors pursuant to the terms of any business combination or similar
transaction involving the Company, the RSUs will immediately vest as of the date
on which the business combination or similar transaction is consummated.

 

Dividend Equivalents

·            The RSUs will not be entitled to receive any payment,
payment-in-kind or any equivalent with regard to any cash or other dividends
that are declared and paid on the Company’s common stock.

 

Award Agreement

·            RSUs will be granted pursuant to the Company’s 2014 Incentive Plan
and will be subject to the terms of the applicable Non-Affiliated Director stock
RSU agreement as in effect at the time of grant.

 

 

2

--------------------------------------------------------------------------------


 

 

Expenses

 

Directors receive reimbursement of business and travel expenses from time to
time in accordance with Company policy.

 

 

Other Benefits

 

As determined by the Board from time-to-time.

 

 

Affiliated Directors

 

Directors who are employees of the Company or any of its subsidiaries will not
be entitled to compensation as a director.

 

 

Plan Administration

 

The human resources and the legal departments will administer the Non-Affiliated
Directors’ compensation program.

 

 

Non-Affiliated Director Stock Ownership Guidelines

 

·                                   Each Non-Affiliated Director is required,
within four years following his or her first election to the Board, to
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) shares of the Company’s common
stock (including any restricted shares of common stock or restricted share units
payable in shares of the Company’s common stock) having an aggregate value at
least equal to five times the amount of the annual cash Board retainer that we
then pay such director for regular service on the Board.

 

·                                   For purposes of determining compliance with
the share ownership guidelines, the aggregate value of the shares owned by the
director is  calculated as of January 2nd of each applicable year (or if such
date is not a trading date, the next trading date) based on the higher of:

 

o                the NASDAQ Official Closing Price of the Company’s common stock
on that day; and

 

o                the NASDAQ Official Closing Price of the Company’s common stock
on the date of grant (or if such date is not a trading date, the next trading
date), for any shares awarded to the director by the Company, and the actual
cost to the director, for any other shares (e.g., with respect to shares
acquired through the exercise of stock options, the exercise price).

 

·                                   Non-Affiliated Directors are subject to
these guidelines for as long as they continue to serve on the Board.

 

 

3

--------------------------------------------------------------------------------